Citation Nr: 0112327	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-14 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right lower leg 
injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1952 
to September 1955.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to service connection for a 
right lower leg injury.  

There has been a significant change in the law since the 
September 1999 rating decision denied service connection for 
hearing loss as not well grounded.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which was signed into law on November 9, 2000, 
eliminated the concept of a well-grounded claim.  Therefore, 
the issue of entitlement to service connection for hearing 
loss is referred to the RO for appropriate action under the 
current law.  


REMAND

As stated above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown , 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

This case must be remanded because the VA has a duty to 
assist the veteran in obtaining additional service medical 
records from his emergency leave during active service and 
from his years of reserve duty.  The veteran told VA 
examiners and testified that he underwent surgery on his 
right lower leg at a military hospital in Oakland, 
California, while on emergency leave during active service in 
1953 or 1954.  Form DD 214 also shows that the veteran was 
released from active service in September 1955 and 
transferred to the Army Reserve to complete eight years of 
service. Although the RO made numerous requests to the 
National Personnel Records Center for active service medical 
records, the record does not show that 1953 and 1954 medical 
records from an Oakland military hospital or reserve service 
medical records after 1954 were requested or confirmed as 
unavailable.  The VA must make reasonable efforts to 
associate all of the veteran's service medical records with 
the claims folder or to confirm that the records are 
unavailable.  Jolly v. Derwinski, 1 Vet. App. 37 (1990).  
Whenever the Secretary attempts to obtain records from a 
Federal department or agency, the efforts to obtain those 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

In any event, the VA has a duty to assist the veteran in 
obtaining a VA examination.  The Secretary shall treat an 
examination or opinion as being necessary to make a decision 
on a claim if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant) (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  A VA examination is necessary 
because the veteran has provided lay evidence of right lower 
leg pain and swelling since he alleges that a 105 Howitzer 
carriage fell on his right leg in service.  While a lay 
person is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a lay 
person is not competent to make a medical diagnosis or to 
render a medical opinion which relates a medical disorder to 
a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  In addition, the July 2000 appeal alleges 
that a December 1998 VA examiner indicated that the in-
service operation during emergency leave caused his current 
right leg disability.  A VA examination is necessary because 
a lay person's account of what a physician purportedly said 
is simply too attenuated and inherently unreliable to 
constitute medical evidence.  Kirwin v. Brown, 8 Vet. App. 
148, 153 (1995); Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should attempt to verify the 
veteran's periods of reserve military 
service and make reasonable efforts to 
secure his reserve service medical 
records through official channels.  The 
RO should obtain or confirm as 
unavailable the veteran's 1953 and 1954 
medical records from the military 
hospital in Oakland, California.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for right lower leg disorders 
since service.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file copies of 
the veteran's complete treatment reports 
from all sources, which records have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

3.  The veteran should be afforded a VA 
examination of the right lower leg.  Any 
further indicated special studies should 
be conducted.  Failure of the veteran to 
report for a scheduled examination 
without good cause could result in the 
denial of a claim.  38 C.F.R. § 3.655 
(2000).  The claims file and a separate 
copy of this remand should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  

The examiner should then offer a medical 
opinion as to: a) the medical 
classification of the veteran's right 
lower leg disability, if any, and the 
data required for medical classification; 
b) whether it is as likely as not that a 
right lower leg disability is related to 
a 105 Howitzer carriage falling on the 
veteran's right leg in service or any 
other in-service event; and c) whether it 
is as likely as not that a right lower 
leg disability preexisted service and was 
aggravated in active service.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  The RO should review the 
requested examination report and medical 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for a right lower leg 
injury based on the entire evidence of 
record.  All pertinent law, regulations, 
and Court decisions should be considered.  
If the veteran's claim remains in a 
denied status, he and his representative, 
if any, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

6.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




